


Exhibit 10.28

 

 

DERIVATIVES MANAGEMENT SERVICES AGREEMENT

 

 

AMONG

 

 

GE LIFE AND ANNUITY ASSURANCE COMPANY,

 

FEDERAL HOME LIFE INSURANCE COMPANY,

 

FIRST COLONY LIFE INSURANCE COMPANY,

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY,

 

AND

 

GENWORTH FINANCIAL, INC.

 

AND

 

GNA CORPORATION

 

AND

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

DATED AS OF MAY 24, 2004

 

--------------------------------------------------------------------------------


 

THIS DERIVATIVES MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is made and
entered into as of the 24th day of May, 2004 (the “Effective Date”), by and
among GE LIFE AND ANNUITY ASSURANCE COMPANY, an insurance company domiciled in
the Commonwealth of Virginia (“GELAAC”), FEDERAL HOME LIFE INSURANCE COMPANY, an
insurance company domiciled in the Commonwealth of Virginia (“FHL”), FIRST
COLONY LIFE INSURANCE COMPANY, an insurance company domiciled in the
Commonwealth of Virginia (“FCL”), GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY, an
insurance company domiciled in the State of Delaware (“GECA”; GECA, GELAAC, FHL
and FCL are individually a “Client” and collectively, the “Clients”), Genworth
Financial, Inc., a Delaware corporation (“GENWORTH”), GNA CORPORATION, a
Washington corporation (“GNA”) and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“GECC”).

 

RECITALS

 

WHEREAS, the Clients are subsidiaries of GENWORTH, and the Clients and GENWORTH
are all majority-owned subsidiaries of GECC; and

 

WHEREAS, each Client, from time to time, has desired and may in the future
desire to hedge certain risks, including but not limited to interest rate risk,
associated with its assets through the use of instruments commonly referred to
as derivatives; and

 

WHEREAS, resolutions adopted by the GECC Board and related policy statements
require that GECC’s Treasury Operation (“GECC Treasury”) executes, manages and
administers all derivative transactions on behalf of GECC and its subsidiaries;
and

 

WHEREAS, GNA performs certain investment management services for the Clients,
including oversight of derivatives transactions; and

 

WHEREAS, GECC Treasury may from time to time, at the request of GNA, appoint
certain individuals at GNA as representatives of GECC Treasury with limited
authority to execute, manage and administer certain derivative transactions on
behalf of the Clients; and

 

WHEREAS, each of the Clients has or shall enter into ISDA Master Agreements
together with related schedules and confirmations (the “Contracts”) with various
unaffiliated counterparties (individually, a “Counterparty” and collectively,
the “Counterparties”); and

 

WHEREAS, each of the Clients, GENWORTH, GECC and GNA desire to enter into this
Agreement to set forth the services that each of GENWORTH, GECC and GNA will
provide to the Clients in connection with the Contracts;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Clients, GENWORTH, GECC and GNA hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND USAGE

 

1.1                               Definitions.  The following capitalized terms,
as used in this Agreement, have the following meanings:

 

“Affiliate” of a Person means a Person who, directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such Person.

 

“Applicable Law” or “Applicable Laws” means any domestic or foreign federal,
state or local statute, law, ordinance or code, including the insurance code of
the domiciliary state of each Client (as applicable to such Client), or any
rules, regulations, administrative interpretations or orders issued by any
Governmental Authority, including any Insurance Authority, pursuant to any of
the foregoing, and any order, writ, injunction, directive, judgment or decree of
a court of competent jurisdiction applicable to the parties hereto.

 

“Board” means the Board of Directors of a Client as the same may be elected from
time to time by the shareholders of such Client.

 

“Contracts” shall have the meaning set forth in the recitals to this Agreement.

 

“Effective Date” shall have the meaning set forth in the introductory paragraph.

 

“GAAP” means generally accepted accounting principles in effect, from time to
time, in the United States.

 

“Governmental Authority” means any Insurance Authority or any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States or any federal, national, state, municipal, county, city or
other political subdivision.

 

“Insurance Authority” means the department, bureau, commission or other agency
responsible for overseeing insurance matters within any state that a Client is
authorized to do business (as applicable to such Client).

 

“Investment Committee” means, with respect to any Client, a committee designated
by such Client’s Board to oversee such Client’s investment activities, including
the execution and management of derivative transactions.

 

“Investment Guidelines” shall, with respect to each Client, mean the resolutions
pertaining to derivatives transactions adopted by the Board of such Client.

 

2

--------------------------------------------------------------------------------


 

 “Person” means an individual, corporation, partnership, limited liability
company, association, trust or any other entity or organization, including
governmental or political subdivision or an agency or instrumentality thereof.

 

“Records” shall have the meaning set forth in Section 2.5.

 

“Representatives” means, as applicable, a Client’s or GENWORTH’s directors,
officers, employees, accountants and legal and financial advisors.

 

“Representer” shall have the meaning set forth in Section 6.2.

 

“SAP” means statutory accounting procedures and principles prescribed or
permitted by Applicable Law.

 

1.2                               Headings; Rules of Construction.  The headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.  Except as otherwise expressly
provided in this Agreement, the following rules of interpretation apply to this
Agreement: (i) the singular includes the plural and the plural includes the
singular; (ii) “or” and “any” are not exclusive and “include” and “including”
are not limiting; (iii) a reference to any agreement or other contract includes
permitted supplements and amendments; (iv) a reference to a law includes any
amendment or modification to such law and any rules or regulations issued
thereunder; (v) a reference to a person includes its successors and permitted
assigns; and (vi) a reference in this Agreement to an article, section, annex,
exhibit or schedule is to the article, section, annex, exhibit or schedule of
this Agreement.

 

ARTICLE II

SERVICES

 

2.1                               Execution and Management.  As to each Client,
subject to the provisions of this Section 2.1, GECC Treasury will establish and
confirm the terms of derivative transactions from time to time in the name of
such Client and shall execute and deliver or otherwise enter into from time to
time one or more derivatives confirmations or agreements evidencing such
derivative transactions on behalf of and in the name of such Client as requested
by such Client.  In its performance of the foregoing obligations, GECC Treasury
may appoint, from time to time, at the request of GNA, certain employees of GNA
as representatives of GECC Treasury with authority to execute, manage and
administer certain derivative transactions on behalf of the Clients in
accordance with the terms of such appointment; provided, however, that such
appointment shall be in writing and any action taken by any such GNA employee
shall be in accordance with GECC’s policies with respect to derivatives
transactions as in effect from time to time.

 

2.2                               Credit Support.  With respect to each
Contract, unless otherwise agreed by GECC and the applicable client, GENWORTH
will provide a guaranty in favor of the Counterparty

 

3

--------------------------------------------------------------------------------


 

to such Contract.

 

2.3                               Administrative Services.  With respect to the
Contracts, GECC will provide certain administrative services, including without
limitation certain legal services and paying agent services, on behalf of each
Client, as set forth in the Administrative Services Agreement (in the form
attached as Exhibit A hereto), dated as of the date hereof, among GECC and the
Clients.  In its performance of the foregoing obligations, GECC may appoint,
from time to time, certain employees of GNA as representatives of GECC Treasury
with authority to execute, manage and administer certain derivative transactions
on behalf of the Clients in accordance with the terms of such appointment;
provided, however, that any such appointment shall be in writing and any action
taken by any such GNA employee shall be in accordance with GECC’s policies with
respect to derivatives transactions as in effect from time to time.

 

2.4                               Covenants of GECC and GNA.

 

(a)                                  Each of GECC and GNA shall discharge its
duties with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in a like capacity and familiar with
such matters should use in the conduct of an enterprise of a like character and
with like aims.  Further, each of GECC and GNA shall use the same skill and care
in the management of each Client’s derivative transactions and in its other
duties hereunder as it uses in the administration of other similar matters for
which it has comparable responsibility.

 

(b)                                 In the performance of its duties and
obligations to each Client under this Agreement, each of GECC and GNA shall act
in conformity with (i) the Articles/Certificate of Incorporation and Bylaws of
the Client, (ii) the Client’s Investment Guidelines or other written
instructions of the Client’s Board, (iii) the Client’s Investment Committee or
Representatives of Client, as applicable, (iv) GECC’s policies, including with
respect to derivatives transactions, as in effect from time to time, and (v) all
Applicable Laws.

 

2.5                               Recordkeeping and Reports; Review and
Inspection.

 

(a)                                  GENWORTH, GECC and GNA shall, unless such
parties agree otherwise with one or more of the Clients, maintain all records,
memoranda, instructions or authorizations (collectively, “Records”) relating to
the execution, management and administration of derivative transactions on
behalf of each Client as required by Applicable Laws, GAAP or SAP.  Such Records
will be the property of the applicable Client.  On a timely basis, GENWORTH,
GECC and GNA shall make available to a Client, at its administrative offices or
such other location as may be designated by such Client, copies or originals of
such Records upon reasonable request and, as necessary, to comply with
Applicable Laws.

 

4

--------------------------------------------------------------------------------


 

(b)                                 All Records, both internal and external with
third parties, to the extent within the control of GENWORTH, GECC and GNA, will
clearly specify the ownership interest of the applicable Client with respect to
the relevant derivative transactions.

 

(c)                                  Records concerning derivative transactions
executed or managed on behalf of a Client that are not maintained physically on
such Client’s premises or in such Client’s care, custody and control shall be
subject to review and audit at any time by such Client, its Representatives, any
Insurance Authority and any other Governmental Authority, or any other entity
designated by such Client, and GENWORTH, GECC and GNA shall cooperate with and
provide reasonable assistance to any such person, including any auditor
appointed by such Client to conduct an audit of or for the Client.  Such Records
shall be maintained for the time periods and in a format required by Applicable
Law.  GENWORTH, GECC and GNA shall notify the applicable Client prior to
destruction of such Client’s Records (in order that such Client may request
transfer of such Records to such Client as an alternative to destruction);
provided that GENWORTH, GECC and GNA may not, in any event, destroy such Records
prior to expiration of all applicable statutes of limitation.

 

(d)                                 GENWORTH, GECC and GNA shall provide to each
Client such other documents and information pertaining to this Agreement and the
derivative transactions executed or managed on behalf of such Client at such
times as such Client may reasonably request including, but not limited to,
information required to prepare reports to any Insurance Authority or any other
entity designated by such Client or as may be required to comply with GAAP, SAP
or Applicable Law.

 

(e)                                  GENWORTH, GECC and GNA will fully cooperate
with each Client with respect to unsettled or unreconciled transactions and
daily transmission of trading activity.

 

2.6                               Information Furnished to GENWORTH, GECC or
GNA.  Each Client shall furnish to GENWORTH, GECC or GNA in a timely manner any
information that GENWORTH, GECC or GNA may reasonably request with respect to
the services performed under this Agreement for such Client.  In determining the
requirements of Applicable Laws with respect to a Client, GENWORTH, GECC and GNA
may rely on an interpretation of law by legal counsel to such Client.  In
determining the requirements of applicable accounting rules with respect to a
Client, GENWORTH, GECC and GNA may rely on an interpretation of such rules by
accountants for such Client.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

TERM AND TERMINATION

 

3.1                               This Agreement shall continue in effect for an
initial term beginning on the Effective Date and ending December 31, 2004. 
Unless earlier terminated, this Agreement shall automatically renew on January
1, 2005 and on each January 1 thereafter for successive periods of one (1)
year.  This Agreement may be terminated (i) at any time during the initial term
or any renewal term by GENWORTH, GECC or any Client (but only with respect to
such Client’s participation in the Agreement) without payment of any penalty
upon sixty (60) days prior written notice to the other parties (which notice
shall specify the effective date of termination), and (ii) immediately for cause
by any Client, but only with respect to such Client’s participation in the
Agreement (cause being understood as any material breach, action or omission by
GENWORTH, GECC or GNA that, in the reasonable belief of such Client, is
inconsistent with the terms of this Agreement).  This Agreement also shall
automatically terminate in the event of its unauthorized assignment by any party
or, unless otherwise agreed, if any party ceases to be a majority-owned direct
or indirect subsidiary of General Electric Company.  Termination in any manner
shall not affect the rights of any party, including the status of any guarantees
issued pursuant to Section 2.2 of this Agreement that accrued prior to
termination.

 

3.2                               Within sixty (60) days of the termination of
this Agreement, GENWORTH, GECC and GNA shall transfer all Records of a Client to
such Client or its designee.  All reasonable costs to transfer a Client’s
Records shall be paid by such Client.

 

ARTICLE IV

COMPENSATION

 

Each of GENWORTH, GNA and GECC agree that if services are performed under this
agreement, the parties will determine appropriate compensation at the time the
services are rendered, provided, that such compensation shall be fair and
reasonable.  Such agreement, however, shall not extend to reimbursement of
losses, damages and other expenses contemplated under Section 7.2 and for
reimbursement of out-of pocket expenses incurred on behalf of a Client.

 

ARTICLE V

CONFIDENTIALITY

 

Subject to the duty of GENWORTH, GECC, GNA or a Client to comply with Applicable
Laws, each party hereto shall treat as confidential all information with respect
to any other party received pursuant to this Agreement.  No party shall use or
disclose another party’s confidential information except as contemplated by this
Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1          By Client.  Each Client represents and warrants that:

 

(a)                                  It is an insurance company duly organized,
validly existing and in good standing under the laws of its state of
incorporation and has the power and authority (including approval from the
relevant Insurance Authority, if required) to execute, deliver and perform this
Agreement; and

 

(b)                                 This Agreement is the valid and binding
obligation of the Client enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies.

 

6.2                               By GENWORTH, GECC and GNA.  Each of GENWORTH,
GECC and GNA (each a “Representer”) represents and warrants with respect only to
itself that:

 

(a)                                  It is a corporation duly organized, validly
existing and in good standing under the laws of its domiciliary state, has the
power and authority to execute, deliver and perform this Agreement;

 

(b)                                 This Agreement is the valid and binding
obligation of the Representer enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights generally or by the
principles governing the availability of equitable remedies; and

 

(c)                                  Neither the execution and delivery nor the
performance of this Agreement by the Representer will violate any law, statute,
order, rule or regulation or judgment, order or decree by any federal, state,
local or foreign court or governmental authority, domestic or foreign, to which
the Representer is subject nor will the same constitute a breach of, or default
under, provisions of any agreement or contract to which it is a party or by
which it is bound.

 

ARTICLE VII

MISCELLANEOUS

 

7.1                               Limitation of Liability.  In furnishing each
Client with services as provided herein, none of GENWORTH, GECC or GNA nor any
officer, director or agent thereof shall be held liable to such Client, its
creditors or the holders of its securities for good faith errors of judgment or
for anything except willful misfeasance, bad faith or negligence in the
performance of its duties, or reckless disregard of its obligations and duties
under the terms of this Agreement.  It is further understood and agreed that
GENWORTH, GECC

 

7

--------------------------------------------------------------------------------


 

and GNA may rely upon information furnished to it by a Client that GENWORTH,
GECC or GNA (as applicable) reasonably believes to be accurate and reliable. 
Certain federal laws, including federal securities laws, impose liabilities
under certain circumstances on persons who act in good faith and therefore
nothing contained herein shall in any way constitute a waiver or limitation of
any rights that a Client may have under any such federal laws.

 

7.2                               Indemnification.

 

(a)                                Notwithstanding any limitation of liability
contained in Section 7.1, GENWORTH, GECC and GNA shall indemnify and hold each
Client harmless from and against any losses, damages, expenses (including
reasonable attorneys’ fees), liabilities, penalties, demands and claims of any
nature whatsoever with respect to or arising out of the breach or violation by
GENWORTH, GECC or GNA of any agreement, covenant, representation or warranty
made by GENWORTH, GECC or GNA herein.

 

(b)                                 Each Client shall indemnify and hold
GENWORTH, GECC or GNA harmless from and against any losses, damages, expenses
(including reasonable attorneys’ fees), liabilities, penalties, demands and
claims of any nature whatsoever with respect to or arising out such Client’s
breach or violation of any agreement, covenant, representation or warranty made
by such Client herein.

 

7.3                               Assignment.  No assignment (by operation of
law or otherwise) of this Agreement, in whole or in part, nor any of the rights,
interests or obligations under this Agreement by any party shall be effective
without the prior written consent of the other parties and any necessary
approvals from the relevant Insurance Authority.  Subject to the provisions of
this Section 7.3, this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties and their respective successors and permitted
assigns.

 

7.4                               Independent Contractor.  GENWORTH, GNA and
GECC shall be deemed to be independent contractors and, except as expressly
provided or authorized in this Agreement, shall have no authority to act for or
represent any Client.  Each Client shall always retain the ultimate authority to
make decisions regarding the execution or management of derivative transactions
on its own behalf.

 

7.5                               Right to Contract with Third Parties.  Nothing
herein shall be deemed to grant to GENWORTH, GNA or GECC an exclusive right to
provide the services described herein to a Client, and each Client retains the
right to contract with any third party, affiliated or unaffiliated, for the
performance of services or for the use of facilities as are available to or have
been requested by such Client pursuant to this Agreement; provided, however,
GECC Treasury shall exclusively execute all derivatives transactions of any
subsidiary with which GECC has direct or indirect voting control in accordance
with the GECC Derivatives Policy.

 

8

--------------------------------------------------------------------------------


 

7.6                               Governing Law.  With respect to each Client,
this Agreement shall be governed by the laws of the state in which such Client
is domiciled, without giving effect to its conflict of laws principles.

 

7.7                               Notices.  Any notice under this Agreement
shall be given in writing, addressed, and delivered by hand or facsimile, or
mailed postpaid by U.S. Mail or overnight courier service, to the party to this
Agreement entitled to receive such notice, at such party’s principal place of
business as set out here:

 

If to GECC:

 

General Counsel--Treasury

General Electric Capital Corporation

201 High Ridge Road

Stamford, Connecticut 06927-9400

Facsimile:  (203) 357-3490

 

If to GNA:

 

General Counsel

GNA Corporation

6620 West Broad Street

Richmond, Virginia 23230

Facsimile:  (804) 662-2414

 

If to GENWORTH:

 

General Counsel

Genworth Financial, Inc.

6620 West Broad Street

Richmond, Virginia 23230

Facsimile:  (804) 662-2414

 

If to Client #1:

 

General Counsel

GE Life and Annuity Assurance Company

6610 West Broad Street

Richmond, Virginia 23230

Facsimile:  (804) 281-6005

 

9

--------------------------------------------------------------------------------


 

If to Client #2:

 

General Counsel

Federal Home Life Insurance Company

700 Main Street

Lynchburg, Virginia 24504

Facsimile:  (434) 948-5819

 

If to Client #3:

 

General Counsel

First Colony Life Insurance Company

700 Main Street

Lynchburg, Virginia 24504

Facsimile:  (434) 948-5819

 

If to Client #4

 

General Counsel

General Electric Capital Assurance Company

6620 West Broad Street
Richmond, Virginia 23230

Facsimile:  (804) 662-2414

 

or to such other address as each party may designate in writing mailed to the
other parties.  Unless otherwise permitted by the terms hereof, whenever any
notice is required to be given hereunder, such notice shall be deemed given and
such requirement satisfied only when such notice is delivered by hand, or, if
delivered by facsimile, overnight courier or mail, when received.

 

7.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.9                               Amendments.  No term or provision of this
Agreement may be modified, amended, waived, discharged or terminated except by
an agreement in writing, executed by each of the parties hereto; provided that
any material amendment shall be subject to the approval, if required, of the
relevant Insurance Authority.  Any amendment that is applicable only to certain
Clients or to a single Client need not be executed by any Client to which the
amendment does not apply.

 

10

--------------------------------------------------------------------------------


 

7.10                        Entire Agreement.  This Agreement supersedes any and
all oral or written agreements or understandings heretofore made, and contains
the entire agreement of the parties, with respect to the subject matter hereof.

 

7.11                        Counterparts.  This Agreement may be executed in one
or more counterparts, and such counterparts together shall constitute one and
the same agreement.

 

7.12                        Additional Parties.   Additional insurance company
subsidiaries of Genworth Financial, Inc. may become party to and bound by the
provisions of this Agreement subject only to executing the Adoption Agreement
attached hereto as Exhibit 1 and obtaining any necessary regulatory approvals. 
Each such additional insurance company becoming a party to this Agreement shall
be deemed a “Client” hereunder.

 

 

[THE REST OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Parke

 

 

Name:  James A. Parke

 

 

Title:  Vice Chairman and Chief Financial Officer

 

 

 

 

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Prizzia

 

 

Name:  Gary Prizzia

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

GNA CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Prizzia

 

 

Name:  Gary Prizzia

 

 

Title:  Treasurer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Gary Prizzia

 

 

Name:  Gary Prizzia

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

GE LIFE AND ANNUITY ASSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Prizzia

 

 

Name:  Gary Prizzia

 

 

Title:  Treasurer

 

 

12

--------------------------------------------------------------------------------


 

 

 

FEDERAL HOME LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

 /s/ Gary Prizzia

 

 

Name:  Gary Prizzia

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

FIRST COLONY LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Prizzia

 

 

Name:  Gary Prizzia

 

 

Title:  Treasurer

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ADOPTION AGREEMENT

 

(DERIVATIVES MANAGEMENT SERVICES AGREEMENT)

 

By executing this Adoption Agreement, the undersigned corporation, an insurance
company subsidiary of General Electric Capital Corporation, hereby adopts and
agrees to be bound by the terms and provisions of the Derivatives Management
Services Agreement between General Electric Capital Corporation, Genworth
Financial, Inc., GNA Corporation, General Electric Capital Assurance Company, GE
Life and Annuity Assurance Company, Federal Home Life Insurance Company and
First Colony Life Insurance Company dated as of                  , 2004 (the
“Agreement”), as provided in Section 7.12 of the Agreement.

 

This Adoption Agreement shall become effective on the date executed unless
otherwise noted.

 

 

 

 

 

 

[Name and Address of Corporation]

 

By:

 

 

 

Name:

 

Title:

 

Date:

 

 

 

 

 

14

--------------------------------------------------------------------------------

